IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                     )
                                          )       DIVISION ONE
                       Respondent,        )
                                          )       No. 77736-0-1
                  v.                      )
                                          )       UNPUBLISHED OPINION
 ARNOLD MAFNAS CRUZ,                      )
                                          )
                       Appellant.         )       FILED: November 13, 2018
                                          )

        DWYER,J. — Arnold Cruz appeals from the imposition of an exceptional

 sentence. In cause No. 77930-3-1, we reversed Cruz's underlying conviction for

 rendering criminal assistance in the first degree and remanded the matter to the

 superior court for dismissal of the charge without prejudice. As a result, as to

 those' convictions that remain valid, Cruz must be resentenced. The issue raised

. herein is moot. Accordingly, this appeal must be dismissed.

        Dismissed.




 We concur:



  Cht-vs,